DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Responsive to communications filed on June 21, 2022, amendments to the claims have been acknowledged and entered.  New claims  7-20  are added. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1-2, 7-10 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (CN 105514435, using EPO English Machine Translations for citations).  
Regarding claims 1, 9-10 and 13-14, Wu discloses a negative electrode slurry comprising a negative electrode active material, conductive carbon black  reading on the claimed  conductive agent, carboxymethylcellulose  reading on the claimed an aqueous binder comprising a cellulose-based compound,  (Claim 9) and water [0021]. Wu further disclose the negative electrode slurry further comprises  N-methylpyrrolidone as a solvent (Claim 13)  [0021] . While Wu does not explicitly disclose the  N-methylpyrrolidone  solvent has  a boiling  point in a range of 200° C to 300° C, water solubility of 20 g/L or more at 25 °C, N-methylpyrrolidone  is included in the list of acceptable solvent described at [0021] of the instant specification.  Therefore, it would be inherent that the N-methylpyrrolidone  solvent has a boiling point in a range of 200                                
                                    °
                                    C
                                     
                                
                            to 300                                
                                    °
                                    C
                                
                            , and a water solubility of 20 g/L or more at 25                                
                                    °
                                    C
                                
                            , absent any evidence to the contrary. When the structure taught by the reference is identical or substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent. See MPEP 2112.01. Wu further discloses the N-methylpyrrolidone solvent in  an  amount of 0.2% weight percent of the negative electrode slurry, reading on the claimed in a range of 0.05% by mass to 5%  by mass with respect to 100% by mass of the negative electrode slurry. (Claim 14) Wu further discloses  the negative electrode slurry has a viscosity  of 2,050 mPa·s [0022], reading on the claimed viscosity in a range of 2,000 to 7,000 mPa·s,  (Claims 1 and 10)
Regarding claim 2, Wu discloses all of the limitations as set forth above in claim 1. Wu further discloses the aqueous binder carboxymethyl cellulose is in an amount of 0.68% weight percent of the negative electrode slurry [0021], reading on the claimed wherein the total content of the aqueous binder is in a range of 0.05% by mass to 5% by mass with respect to 100% by mass of the negative electrode active material coating material.  (Claim 2)
Regarding claim 7, Wu discloses all of the limitations as set forth above in claim 1. Wu further discloses the aqueous binder carboxymethyl cellulose is in an amount of 0.68% weight percent of the negative electrode slurry [0021], reading on the claimed wherein the total content of the aqueous binder is in a range of 0.25% by mass to 2.5% by mass with respect to 100% by mass of the negative electrode active material coating material.  (Claim 7)
Regarding claim 8, Wu discloses all of the limitations as set forth above in claim 1. Wu further discloses the aqueous binder carboxymethyl cellulose is in an amount of 0.68% weight percent of the negative electrode slurry[0021] , reading on the claimed range wherein the total content of the aqueous binder is in a range of 0.5% by mass to 1% by mass with respect to 100% by mass of the negative electrode active material coating material.  (Claim 8)
Regarding claims 15-20, Wu discloses all of the limitations as set forth above in claim 2. Wu further discloses the  negative electrode slurry comprises a negative electrode active material, conductive carbon black  reading on the claimed  conductive agent, carboxymethylcellulose reading on the claimed an aqueous binder  (Claims 16 and 18) , and water [0021]. Wu further disclose the negative electrode slurry further comprises  N-methylpyrrolidone as a solvent in amount of 0.2% weight percent of the negative electrode slurry, reading on the claimed in a range of 0.05% by mass to 5%  by mass with respect to 100% by mass of the negative electrode slurry [0021] . (Claims 15, 17 , 19 and 20 )
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6 are  rejected under 35 U.S.C. 103 as being unpatentable over  Wu et al. (CN 105514435, using EPO English Machine Translations for citations), as applied to claims 1 and 2  above, and further in view of  Tamura et al. (US 20190312306). 
Regarding claims 3 and 5, Wu discloses all of the limitations as set forth above in claims 1 and 2. Wu further discloses a negative electrode sheet [0023].  Wu does not disclose a current collector and where the negative electrode slurry is formed on the current collector, wherein the negative electrode slurry  is formed by drying the negative electrode active material coating material  and has a  coating weight per unit area in a range of 10 mg/cm2 to 30 mg/cm2,  however it is common and known in the art for slurries to be formed  by drying on a current collector as shown by Tamura.  
Tamura discloses a negative electrode slurry for a lithium secondary battery comprising graphite as the negative active material, carboxymethyl cellulose as an aqueous binder, carbon black as the conductive agent, NMP as a solvent, and a water (Tamura:[0048]). The negative electrode slurry was applied to a current collector  and dried to obtain a negative electrode (Tamura:[0048]). It would have been obvious to one having ordinary skill in the art to use the current collector  of Tamura, where the negative electrode slurry of Wu is formed on the current collector and dried onto the current collector, in order to have a substrate/current collector for the slurry to be placed.
Modified Wu does not disclose wherein the negative electrode mixture layer has a coating weight per unit area in a range of 10 mg/cm2   to 30 mg/cm2. However, the negative electrode slurry is formed on the current collector (taught by Tamura). Examiner notes the negative electrode active material reacts to produce electrical energy when the battery discharges.  In an effort to optimize the role of the negative electrode  slurry  it would have been obvious to one having ordinary skill in the art to arrive at the claimed range of a coating weight per unit area in a range of 10 mg/cm2 to 30 mg/cm2   in order to improve the electrical energy of the battery by coating the current collector with a sufficient amount of the active material slurry. (Claims 3 and 5)
Regarding claim 4, modified Wu discloses all of the limitations as set forth above in claim 3. Modified Wu further discloses a lithium ion battery comprising a negative electrode sheet, positive electrode sheet [0023]. Wu does not disclose the secondary battery comprises a separator disposed between the negative electrode and the positive electrode, and an electrolyte solution. However it is well known in the art for a secondary battery to comprises a separator disposed between the negative electrode and the positive electrode, and an electrolyte solution, as taught by Tamura.  Tamura further discloses a separator  arranged between the negative electrode and  the positive electrode, and further discloses an electrolyte solution  (Tamura:[0043]). Examiner notes a separator is used to prevent the positive and negative electrode from being in contact with each other, thereby preventing as short circuit. An electrolyte solution is used to help the electrical current flow between the positive and negative electrodes.  It would have been obvious to one having ordinary skill in the art to add a separator  between the positive and negative electrodes  of modified Wu and an electrolyte solution, in order to prevent a short circuit in the battery and to further aid in the electrical flow between the battery.  (Claim 4)
Regarding claim 6, modified Wu discloses all of the limitations as set forth above in claim 5. Modified Wu further discloses a lithium ion battery comprising a negative electrode sheet, positive electrode sheet [0023]. Wu does not disclose the secondary battery comprises a separator disposed between the negative electrode and the positive electrode, and an electrolyte solution, however it is common and known in the art for a secondary battery to comprises a separator disposed between the negative electrode and the positive electrode, and an electrolyte solution, as taught by  Tamura.  Tamura further discloses a separator  arranged between the negative electrode and  the positive electrode, and further discloses an electrolyte solution  (Tamura:[0043]). Examiner notes a separator is used to prevent the positive and negative electrode from being in contact with each other, therefore preventing as short circuit. An electrolyte solution is used to help the electrical current flow between the positive and negative electrodes.  It would have been obvious to one having ordinary skill in the art to add a separator  between the positive and negative electrodes  of modified Wu and an electrolyte solution, in order to prevent a short circuit in the battery and to further aid in the electrical flow between the battery. (Claim 6)
Claims 1 and  11-12 are rejected under 35 U.S.C. 103 as being unpatentable over   Tamura et al. (US 20190312306). 
Regarding claim 1, Tamura discloses a negative electrode slurry comprising graphite as the negative active material, carboxymethyl cellulose as an aqueous binder, carbon black as the conductive agent, NMP as a solvent, and a water [0048].  While Tamura does not explicitly disclose the  NMP (N-methylpyrrolidone) solvent has  a boiling  point in a range of 200° C to 300° C, water solubility of 20 g/L or more at 25 °C, N-methylpyrrolidone  is included in the list of acceptable solvents described at [0021] of the instant specification.  Therefore, it would be inherent that the NMP ( N-methylpyrrolidone)  solvent has a boiling point in a range of 200                                
                                    °
                                    C
                                     
                                
                            to 300                                
                                    °
                                    C
                                
                            , and a water solubility of 20 g/L or more at 25                                
                                    °
                                    C
                                
                            , absent any evidence to the contrary. When the structure taught by the reference is identical or substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent. See MPEP 2112.01.
Tamura  does not disclose the negative electrode slurry has a viscosity in  a range of 2,000 to 7,000 mPa·s. However, Tamura discloses a  negative electrode slurry comprises graphite active material, carboxymethyl cellulose aqueous binder,  carbon black conductive agent, NMP solvent, and a water [0048],  which are the same materials used in the negative active material coating as described in the instant specification, [0030] in the instant specification describes a negative electrode active material coating material comprising  a natural graphite based active material, conductive carbon black, carboxymethyl cellulose compound, water and  N-methylpyrrolidone. Therefore it would be inherent that the negative electrode slurry of  Tamura has a viscosity in a range of 2,000 to 7,000 mPa·s, absent any evidence to the contrary. When the structure taught by the reference is identical or substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent. See MPEP 2112.01.
Tamura does not disclose the solvent in an amount of 0.05% by mass to 5% by mass with respect to 100% by mass of the negative electrode slurry. Examiner notes that solvents are used to dissolve, disperse and dilute materials in a slurry. In an effort to optimize the role of the solvent, it would have been obvious to one having ordinary skill in the art  to arrive at claimed range of   the solvent in  the electrode slurry is 0.05% by mass to 5% by mass in order to further aid in the  dispersion and dilution of the materials in the electrode slurry.  (Claim 1)
Regarding claim 11, modified Tamura  discloses all of the limitations as set forth above in claim 1.Modifed Tamura   does not disclose the  negative electrode slurry has a viscosity in  a range of 3,000 to 7,000 mPa·s. However, modified Tamura discloses a  negative electrode slurry comprises graphite active material, carboxymethyl cellulose aqueous binder,  carbon black conductive agent, NMP solvent, and a water [0048],  which are the same materials used in the negative active material coating as described in the instant specification, [0030] in the instant specification describes a negative electrode active material coating material comprising  a natural graphite based active material, conductive carbon black, carboxymethyl cellulose compound, water and  N-methylpyrrolidone. Therefore it would be inherent that the negative electrode slurry of modified   Tamura has a viscosity in a range of  3,000 to 7,000 mPa·s , absent any evidence to the contrary. See also MPEP  2112.01. (Claim 11)
Regarding claim 12, modified Tamura discloses all of the limitations as set forth above in claim 1. Modified Tamura  does not disclose the  negative electrode slurry has a viscosity in  a range of 3,000 to 5,000 mPa·s. However, Tamura discloses a  negative electrode slurry comprises graphite active material, carboxymethyl cellulose aqueous binder,  carbon black conductive agent, NMP solvent, and a water [0048],  which are the same materials used in the negative active material coating as described in the instant specification, [0030] in the instant specification describes a negative electrode active material coating material comprising  a natural graphite based active material, conductive carbon black, carboxymethyl cellulose compound, water and  N-methylpyrrolidone. Therefore it would be inherent that the negative electrode slurry of  Tamura has a viscosity in a range of 3,000 to 5,000 mPa·s, absent any evidence to the contrary. When the structure taught by the reference is identical or substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent. See MPEP 2112.01. (Claim 12)
Response to Arguments
Applicant’s arguments,  filed June 21, 2022,  have been fully considered and are persuasive.  Applicant asserts that Choi does not disclose the negative electrode active materials obtained in examples 1-3 do not contain ethanol/water. Applicants assertion is persuasive.  The 35 USC 102 and 103 rejections over Choi et al.  has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722